          Case 1:20-cv-00274-CG Document 38 Filed 08/17/21 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

RANDY J. MATA,

                     Plaintiff,

v.                                                               No. CV 20-274 CG

KILOLO KIJAKAZI, 1
Commissioner of the
Social Security Administration,

                     Defendant.

     ORDER GRANTING UNOPPOSED MOTION TO AWARD ATTORNEY FEES
              UNDER THE EQUAL ACCESS TO JUSTICE ACT

       THIS MATTER is before the Court on Plaintiff’s Unopposed Motion for Attorney

Fees Pursuant to the Equal Access to Justice Act, with Memorandum in Support (the

“Unopposed Motion”), (Doc. 37), filed August 16, 2021. The Court, having reviewed the

Unopposed Motion under the Equal Access to Justice Act (“EAJA”), 28 U.S.C. § 2412,

finds the Unopposed Motion is well-taken and shall be granted.

       IT IS THEREFORE ORDERED that Plaintiff be awarded $7,480.00 in attorney

fees and paralegal fees pursuant to EAJA, 28 U.S.C. § 2412, made payable to Plaintiff

but mailed to Plaintiff’s attorney. See Astrue v. Ratliff, 560 U.S. 586 (2010) (EAJA fees

are paid to the prevailing party, not the attorney).

       IT IS FURTHER ORDERED that if Plaintiff’s counsel receives attorney fees

under both the EAJA and 42 U.S.C. § 406(b) of the Social Security Act, Plaintiff’s




1
 Kilolo Kijakazi was appointed Acting Commissioner of the Social Security Administration on
July 9, 2021.
         Case 1:20-cv-00274-CG Document 38 Filed 08/17/21 Page 2 of 2




counsel shall refund the smaller award to Plaintiff pursuant to Weakley v. Bowen, 803

F.2d 575, 580 (10th Cir. 1986).

      IT IS SO ORDERED.


                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
